DISMISSED; Opinion Filed July 9, 2015.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00687-CV

                             FELIX JAMES HORNSBY, Appellant
                                          V.
                               DONJELL HORNSBY, Appellee

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 0920672

                              MEMORANDUM OPINION
                            Before Justices Fillmore, Myers, and Evans
                                     Opinion by Justice Evans
       The filing fee in this case is overdue. By postcards dated May 30, 2014 and January 27,

2015, we notified appellant the $195 filing fee was due. We directed appellant to remit the filing

fee within ten days and expressly cautioned appellant that failure to do so would result in

dismissal of the appeal. And, although the clerk’s record in this case was paid for and filed,

appellant failed to pay for or make arrangements to pay for the reporter’s record. Accordingly,

on December 31, 2014, we ordered the appeal be submitted without a reporter’s record and set

the due date for appellant’s brief thirty days from the date of the order.

       Thereafter, by postcard dated February 6, 2015, we notified appellant the time for filing

his brief had expired. We directed appellant to file both a brief and an extension motion within

ten days. We cautioned appellant that failure to file a brief and an extension motion would result
in the dismissal of this appeal without further notice. To date, appellant has not paid the filing

fee, filed a brief, filed an extension motion, or otherwise corresponded with the Court regarding

the status of this appeal.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 5; 38.8(a)(1); 42.3(b), (c).




                                                       / David Evans/
                                                       DAVID EVANS
                                                       JUSTICE



140687F.P05




                                                 –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

FELIX JAMES HORNSBY, Appellant                       On Appeal from the 330th Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-00687-CV         V.                        Trial Court Cause No. 0920672.
                                                     Opinion delivered by Justice Evans. Justices
DONJELL HORNSBY, Appellee                            Fillmore and Myers participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee DONJELL HORNSBY recover his costs of this appeal
from appellant FELIX JAMES HORNSBY.


Judgment entered this 9th day of July, 2015.




                                               –3–